Title: To Thomas Jefferson from Elizabeth Barnet, 20 April 1801
From: Barnet, Elizabeth
To: Jefferson, Thomas



sir.
New Germantown April 20th. 1801.

As differences are happily terminated between France & America, I am induced to hope, that I may take advantage of the present favorable season, to accept the solicitations of an affectinate & dutiful Son, who is the only prop of my declinining years, and who at present resides in Bordeaux as Consul for the United States—Well acquainted with his difficulties during the last four Years, prudence has hitherto prevented me from gratifying his wishes, and the desire of my heart—to spend the remnant of my days with him My pecuniary resources will not justify a Voyage to France, unless I shou’d be so happy to learn that his conduct merits your approbation, & that it is probable he will be continued, as on this circumstance alone his stay in France depends—Maternal anxiety is the only apology I can offer for the liberty of thus addressing You.
I have the honor to be With the highest respect Sir, Your most obedient humble Servant—

Elizabeth Barnet

